                                                                         1   ROBERT D. VANNAH, ESQ.
                                                                             Nevada Bar No. 002503
                                                                         2   L. DIPAUL MARRERO II, ESQ.
                                                                             Nevada Bar No. 012441
                                                                         3
                                                                             VANNAH & VANNAH
                                                                         4   400 S. Seventh Street, Suite 400
                                                                             Las Vegas, Nevada 89101
                                                                         5   Telephone (702) 369-4161
                                                                             Facsimile (702) 369-0104
                                                                         6   Attorneys for Plaintiff
                                                                         7
                                                                                                           UNITED STATES DISTICT COURT
                                                                         8                                        DISTRICT OF NEVADA
                                                                         9

                                                                        10    MICHAEL JACOBS,
                                                                                                                                     CASE NO.:      2:19-cv-01934-APG-EJY
                  Telephone (702) 369-4161 • Facsimile (702) 369-0104




                                                                        11                           Plaintiff,
                    400 S. Seventh St. 4th Floor, Las Vegas, NV 89101




                                                                        12
VANNAH & VANNAH




                                                                              vs.                                                    STIPULATION TO EXTEND TIME TO
                                                                        13                                                           OPPOSE DEFENDANT’S MOTION TO
                                                                              GEICO GENERAL INSURANCE COMPANY;                       DISMISS, OR IN THE ALTERNATIVE,
                                                                        14    DOES I through X, inclusive; ROE                         TO SEVER/BIFURCATE AND TO
                                                                              CORPORATIONS I through X, inclusive,                     STAY CLAIMS FOR BAD FAITH
                                                                        15

                                                                        16                          Defendants.                                    (First Request)

                                                                        17
                                                                                    IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff MICHAEL
                                                                        18
                                                                             JACOBS, by and through his attorneys of record L. DIPAUL MARRERO II, ESQ. and ROBERT D.
                                                                        19
                                                                             VANNAH, ESQ., of VANNAH & VANNAH, and Defendant GEICO GENERAL INSURANCE
                                                                        20

                                                                        21   COMPANY, by and through its attorneys of record WADE M. HANSARD, ESQ., JONATHAN W.

                                                                        22   CARLSON, ESQ., and RENEE M. MAXFIELD, ESQ., of MCCORMICK, BARSTOW,
                                                                                                                                         28




                                                                        23   SHEPPARD, WAYTE & CARRUTH LLP, that Plaintiff MICHAEL JACOBS be granted an
                                                                        24
                                                                             extension of time in which to file a response to Defendant GEICO GENERAL INSURANCE
                                                                         2
                                                                         3
                                                                         4
                                                                         5
                                                                         6
                                                                         7
                                                                         8
                                                                         9
                                                                        10
                                                                        11
                                                                        12
                                                                        13
                                                                        14
                                                                        15
                                                                        16
                                                                        17
                                                                        18
                                                                        19
                                                                        20
                                                                        21
                                                                        22
                                                                        23
                                                                        24
                                                                        25
                                                                        26
                                                                        27




                                                                        25
                                                                             COMPANY’s Motion to Dismiss, or in the Alternative, to Sever/Bifurcate and to Stay Claims for Bad
                                                                        26
                                                                             Faith, which was filed on November 12, 2019. The parties stipulate to extending the time for
                                                                        27
                                                                             Plaintiff’s response to December 6, 2019. Plaintiff’s counsel has a trial this month and will need to
                                                                        28


                                                                                                                              1
                                                                         1   devote considerable time and energy to it. This is the first stipulation for extension of time to file

                                                                         2   Plaintiff’s response.
                                                                         3

                                                                         4
                                                                              Dated: November13, 2019                              Dated: November 13, 2019
                                                                         5
                                                                              Vannah & Vannah                                      McCormick, Barstow, Sheppard, Wayte &
                                                                         6
                                                                                                                                   Carruth LLP
                                                                         7

                                                                         8    /s/ L. Dipaul Marrero II, ESQ                        /s/ Jonathan W. Carlson, ESQ
                                                                         9    L. DIPAUL MARRERO II, ESQ.                           WADE M. HANSARD, ESQ.
                                                                              NEVADA BAR NO. 012441                                NEVADA BAR NO . 8104
                                                                        10
                                                                              400 South Seventh Street, Suite 400                  JONATHAN W. CARLSON, ESQ.
                                                                              Las Vegas, Nevada 89101                              NEVADA BAR NO. 10536
                  Telephone (702) 369-4161 • Facsimile (702) 369-0104




                                                                        11
                    400 S. Seventh St. 4th Floor, Las Vegas, NV 89101




                                                                              Attorneys for Plaintiff Michael Jacobs               RENEE M. MAXFIELD, ESQ.
                                                                        12                                                         NEVADA BAR NO. 12814
VANNAH & VANNAH




                                                                                                                                   8337 West Sunset Road, Suite 350
                                                                        13                                                         Las Vegas, NV 89113
                                                                        14                                                         Attorneys for Defendant Geico General
                                                                                                                                   Insurance Company
                                                                        15

                                                                        16

                                                                        17

                                                                        18                                                 ORDER

                                                                        19   IT IS SO ORDERED

                                                                        20   DATED this 14th day of November 2019
                                                                        21

                                                                        22
                                                                                                                                          28




                                                                        23
                                                                                                                                   _____________________________________
                                                                        24                                                         UNITED STATES MAGISTRATE JUDGE
                                                                         2
                                                                         3
                                                                         4
                                                                         5
                                                                         6
                                                                         7
                                                                         8
                                                                         9
                                                                        10
                                                                        11
                                                                        12
                                                                        13
                                                                        14
                                                                        15
                                                                        16
                                                                        17
                                                                        18
                                                                        19
                                                                        20
                                                                        21
                                                                        22
                                                                        23
                                                                        24
                                                                        25
                                                                        26
                                                                        27




                                                                        25

                                                                        26

                                                                        27

                                                                        28


                                                                                                                               2
